IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                   : No. 44 MM 2019
                                                :
                                                :
               v.                               :
                                                :
                                                :
 JOHN EUGENE PATRICK, III                       :
                                                :
                                                :
 PETITION OF: AARON N. HOLT,                    :
 ESQUIRE                                        :


                                         ORDER


PER CURIAM

       AND NOW, this 1st day of August, 2019, in consideration of the Application to

Withdraw as Counsel, this matter is REMANDED to the Court of Common Pleas of Adams

County for that court to determine whether John Eugene Patrick, III’s present counsel

should be permitted to withdraw.

       If present counsel is permitted to withdraw, the court is DIRECTED to resolve any

issues relative to John Eugene Patrick, III being appointed counsel or granted leave to

proceed pro se.

       The Court of Common Pleas of Adams County is DIRECTED to enter its order

regarding this remand within 60 days and to promptly notify this Court of its determination.